Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the response filed on 9/21/2021 claims 1-2, 4-8, 10, 12-14, 16, 18, 21, 22, 24-27 are pending; claims 3, 9, 11, 15, 17, 19, 20, 23 have been canceled. 

Claim Rejections - 35 USC § 112

Claims 1-2, 4-8, 10, 12-14, 16, 18, 21-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 16 have been amended to recite a method, device, and medium bearing coded instructions operative to “generate non-spatialized audio data from at least a second stream of the audio data associated with at least one of a music data category or a chat data category, wherein the non- spatialized audio data does not include any audio objects;” which is not described in the specification in a meaningful manner. Particularly the instant system is disclosed as operative to determine “when to generate spatialized audio data based on an analysis of the incoming audio data and/or metadata associated with the incoming audio data. For example, metadata associated with the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4-6, 8, 10, 12-14, 16, 18, and 22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lando: 10225676 hereinafter Lan and further in view of Beack: 20100114582.
	
	Regarding claim 1
		Lan teaches:
A computing device (Lan: Fig 4), comprising: a processor (Lan: Fig 4: DSP 406, 410); a computer-readable storage medium in communication with the processor, the computer- readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor (Lan: Col 5:8-5:13, 18:45-19:5: embodiments described implemented in an audio or audio-visual system that processes source audio information in a mixing, rendering and playback system that includes one or more computers or processing devices executing software instructions), cause the processor to: 
receive audio data from one or more applications (Lan: Col 7:62-8:33, 18:23-18:44; Fig. 3, 4: Input Audio Bitstream 402 played back, rendered, etc. using System 400, audio generated through one or more capture, pre-processing, authoring and coding components that encode the input audio as bitstream 402 further comprising data relating to the various audio components, including OAMD beds, low-priority dynamic objects, and high-priority dynamic objects); 
analyze, by an audio engine associated with the computing device, the audio data to identify one or more categories associated with an individual stream of the audio data (Lan: Col 7:10-7:42, 8:17-8:58, 18:23-18:44; Fig. 3, 4: a priority assigned to each audio object determines 
determine when the individual stream of the audio data is to be spatialized, based, at least in part, on the one or more categories associated with the individual stream of the audio data (Lan: Col 7:43-61, 8:17-8:58: priority level of the dynamic objects determines the processing of each/any object in a multi-processor rendering system, and whereby the encoded priority level of each/any object is decoded to determine which processor of a dual processor system will be used to render each/any particular object; that is, priority assigned to each/any audio object determines which of the two DSPs 406 or 410 performs the rendering process on the object, and whereby the OAMD beds and low-priority objects are rendered in DSP 406, while the high-priority objects are passed through rendering subsystem 404 for rendering in DSP 410), 
the one or more categories comprising at least one of a sound effect data category, a music data category, and a chat data category (Lan: Col 7:22-7:42, 9:58-10:22: the priority of dynamic objects indicates particular characteristics of the objects, such as content type, e.g., dialog versus effects versus ambient sound),
the one or more categories generated from analysis of frequency and amplitude portions associated with the individual stream or comparison of one or more portions of the 
generate spatialized audio data from at least a first stream of the audio data associated with at least the sound effect category (Lan: Col 8:17-8:58, Fig. 2, 4: using Rendering/Post-Processing Component 408/DSP 410); and 
generate non-spatialized audio data from at least a second stream of the audio data associated with at least one of the music data category or the chat data category (Lan: Col 8:17-8:58, Fig. 2, 4: using Decoding/Rendering Component 404/DSP 406 and col. 8: ll. 17-58; see also Fig. 2), 
wherein the non- spatialized audio data comprises only low priority audio objects.

Lan is considered to enable the subject matter device as set forth above but does not explicitly detail a particular embodiment wherein the generated spatialized audio data from at least the first portion of the audio data is associated with at least the sound effect category, and similarly, wherein the generated non-spatialized audio data from at least the second portion of the audio data is associated with at least one of the music data category or the chat data category. However, Lan is not deficient in these regards for the following reasons.
As shown conceptually in Fig. 2, Lan teaches that the authoring tools provide the ability to create audio programs that contain a combination of speaker channel groups and object channels simultaneously (Lan: Col 6:64-7:5). Further in table 300 of Fig. 3, Lan teaches that there 
Thus, the priority of the dynamic objects reflects certain characteristics of the objects, such as content type (e.g., dialog versus effects versus ambient sound) (Lan: Col 7:22-7:35). The priority level is generally set once per object by the content author who may decide the priority of each object based on one or more of the characteristics (Id.). Lan teaches that the priority level of at least some of the objects may be set by the user, or through an automated dynamic process that may modify a default priority level of an object based on certain run-time criteria (Lan: Col 7:36-7:42).
As such, the Lan disclosed authoring tools allow the authoring of audio programs by optimizing the input and codification of the sound engineer's creative intent allowing him to create the final audio mix once that is optimized for playback in practically any playback environment (Lan: Col 8:7-8:16). This can be accomplished through the use of audio objects and positional data that is associated and encoded with the original audio content (Id.). 
In this way, the Lan system provides additional useful information about the audio content via new metadata that is paired with the audio essence by the content creator at the time of content creation/authoring (Lan: Col 10:4-10:42). This information provides detailed information about the attributes, such as content type (e.g., dialog, music, effect, Foley, background/ambience, etc.), of the audio that can be used during rendering (Id.). The audio content and reproduction intent metadata can either be manually created by the content creator or created through the use of automatic, media intelligence algorithms that can be run in the (Id.).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure Lan computing device to generate spatialized audio data from at least a first stream of the audio data associated with at least the sound effect category, and generate non-spatialized audio data from at least a second stream of the audio data associated with at least one of the music data category or the chat data category, as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to preserve an author’s, or sound engineer’s, creative intent allowing for optimized playback in practically any playback environment (Lan: 7:62-8:16).

Further, Lan is considered to strongly suggest the downmix of audio objects to particular speaker sets; removal of audio objects from a particular stream portion, processing path, etc. to constrain the dimensionality of output audio at least by downmixing; and further discusses the determination of processing resources with respect to particular audio objects, audio channels, etc. (Lan: Col 1:20-1:52, 5:65-6:23, etc.). Nevertheless Lan does not explicitly discuss a rendering system wherein the non-spatialized audio data does not include any audio objects.

In a related field of endeavor Beack teaches a system and method for reducing a spatial audio object signal to a spatial audio signal by downmixing or otherwise removing of audio objects from the bitstream using a transcoder to render objects into a non-object stream (Beack: ¶ 36-39, 104-108, 116, 117, etc. an object remover operates to remove audio object audio and/or information from an output bitstream and reduce location information to channel 

Regarding Claim 2, Lan discloses wherein the computer executable instructions further cause the processor to identify a number of channels associated with the audio data, and wherein determine when the individual stream of the audio data is to be spatialized, is based, at least in part, on the number of channels utilized (please see Lan: Col 6:46-7:5, 11:3-11:33; Fig 2, 10).

Regarding Claim 4, Lan discloses wherein analyze the audio data to identify the one or more categories includes identifying that the individual stream of the audio data includes one or more of the game effect data, the music data, or the chat data (please see Lan: Col 7:62-8:16, 9:58-10:22; Fig 10).

Regarding Claim 5, Lan discloses wherein the computer executable instructions further cause the processor to generate one or more tags for the audio data, the one or more tags indicating at least one category that is associated with the audio data (please see Lan: Col 7:62-8:16, 9:58-10:22; Fig 10).

Regarding Claim 6, Lan discloses wherein the computer executable instructions further cause the processor to identify a plurality of endpoint devices, and wherein determine when the individual stream of the audio data is to be spatialized is based, at least in part, on the plurality of endpoint devices (please see Lan: Col 6:46-7:5, 11:3-11:33; Fig 2, 10).


Claims 8, 10, 12-14, 16, and 18 essentially recite the same limitations as claims 1-2 and 4-6, and are rejected for similar reasons. Therefore, Lan or Lan in view of Beack makes obvious all limitations of the claims.

Regarding Claim 22, Lan discloses wherein the non-spatialized audio data is not associated with any audio objects (please see Lan: Col 7:6-7:21, 8:17-8:58; Fig 2-4, 6, 10).

Regarding Claim 24, Lan discloses wherein the audio data comprises channel-based audio and object-based audio, wherein the generation of the non-spatialized audio data comprises converting the object-based audio of the audio data to a non-spatialized audio data format (please see Lan: Col 6:64-7:5, 7:10-7:42).

Regarding Claim 25, Lan discloses wherein the audio data comprises channel-based audio and object-based audio, wherein the generation of the spatialized audio data comprises converting the channel-based audio of the audio data to a spatialized audio data format  (please see Lan: Col 6:64-7:5, 7:10-7:42, 10:4-10:22). 

Regarding Claim 26, Lan in view of Beack discloses wherein the non-spatialized audio data does not include data defining spatialized audio data (Beack: ¶ 36-39, 104-108, 116, 117, etc. an object remover operates to remove audio object audio and/or information from an output bitstream and reduce location information to channel information).

Regarding Claim 27, Lan in view of Beack discloses, wherein the computing device excludes data defining spatialized audio data from the non-spatialized audio data (Beack: ¶ 36-39, 104-108, 116, 117, etc. an object remover operates to remove audio object audio and/or information from an output bitstream and reduce location information to channel information).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Beack as applied to claims 1, 8, 16 supra and further in view of Goldstein et al. (US 2010/0241256 A1).

In re Claim 7, Lan discloses the computing device of claim 1 as applied above. Lan in view of Beack at least enables the claimed invention, but fails to explicitly detail wherein the computer executable instructions further cause the processor to detect a change of an orientation of a headset and wherein to generate the spatialized audio data, comprises adjusting a location of one or more virtualized speakers based at least in part on the change of the orientation.
In the same audio rendering endeavor, Goldstein relates in general to methods for modification of audio content and in particular, though not exclusively, for the personalization of audio content using Earprints or for virtualization of audio content using Environprints (Goldstein: ¶ 2, 17-20). In this way, Goldstein teaches a system, method, coded instruction directing the processor to detect a change of an orientation of a headset and wherein to generate the 
 Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Lan in view of Beack audio rendering computing device by implementing the headset tracking teachings of Goldstein as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to improve the user experience in virtual environments.

Claim 21 essentially recites the same limitations as claim 7 and is rejected for similar reasons. Therefore, Lan in view of Beack in view of Goldstein makes obvious all limitations of the claim.

Response to Arguments

Applicant’s arguments, see remarks and claims, filed 9/21/21, with respect to the rejection(s) of claim(s) 1, 8, 16 under 35 USC 103 over Lan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lan and Beack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8155971 particular type of audio signals such as vocal, background object, foreground object selectively removed from a downmixed audio signal

9584912 objects and/or object metadata removed from a signal before downmix
20150170657 particular objects removed from object based rendering
20140350944 audio object removal for selectively rendering only particular objects in concert with SAOC properties

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654